Mr. Justice Carter delivered the opinion of the court: Plaintiff in error brought its action of trover in the St. Clair circuit court, against defendant in error, for the alleged conversion of certain moneys collected by it from its tax levies, which it appropriated to its general municipal uses, and against which it had previously issued and delivered to plaintiff in error its certain tax warrants in payment for lumber and materials sold and delivered by plaintiff to defendant. The principal defense was, that defendant was indebted beyond the constitutional limit of five per cent of the taxable property within its limits.' By agreement, trial by jury was waived and the cause was tried by the court. Judgment was rendered for the defendant for costs. The Appellate Court, on appeal, affirmed the judgment. No propositions to be held as law in the decision of the case were presented to the trial court by either party. Plaintiff raises no question in its brief or argument as to the rulings of the court in the admission or exclusion of evidence. There is therefore, as has so often been decided by this court in similar cases, no question of law presented to us for decision, and as the judgment of the Appellate Court is conclusive upon the facts, there is nothing that can be done here but to affirm the judgment of the Appellate Court. , . „ , Judgment affirmed,.